SECRETARY OF STATE STATE OF NEVADA I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that GREEN ENERY LIVE, INC., did on January 17, 2007, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on January 18, 2007. /s/Ross Miller ROSS MILLER Secretary of State By: /s/ Diana Aspeltz Certification Clerk ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20070032724-87 Filing Date and Time 01/18/20074:07 PM Entity Number E0030252007-6 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation GREEN ENERGY LIVE, INC. 2. ResidentAgent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada 89706 (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3.Shares: (Number of shares corporation isauthorized to issue Number of shares With par value:200,000,000 Par value Per share: $.0001 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1. KEITH FIELD Name 5218 CARTWRIGHT AVE#1 NORTH HOLLYWOOD CA 91601 Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator) CSC SERVICES OF NEVADA, INC. Name X By:/s/C Woody Signature: Title: 502 East John Street Carson City NV 89706 Address City State Zip Code 7.
